Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document     Page 1 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document     Page 2 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document     Page 3 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document     Page 4 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document     Page 5 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document     Page 6 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document     Page 7 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document     Page 8 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document     Page 9 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document    Page 10 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document    Page 11 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document    Page 12 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document    Page 13 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document    Page 14 of 15
Case 2:19-bk-14564-SK   Doc 2 Filed 04/22/19 Entered 04/22/19 09:56:53   Desc
                        Main Document    Page 15 of 15
